Citation Nr: 1040825	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-37 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
chronic low back muscle and ligament strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to a disability rating in excess of 20 percent for 
chronic low back muscle and ligament strain.

In February 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDING OF FACT

During the appellate period, the Veteran's chronic low back 
muscle and ligament strain was manifested by pain and limited 
range of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
chronic low back muscle and ligament strain were not met at any 
time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the duty to notify was satisfied by way of VCAA letters 
dated in November 2004 and October 2008.  The letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  While the October 2008 letter was provided to the 
Veteran after the initial rating decision was issued in July 2005, 
the Veteran's claim was readjudicated in the November 2008 and 
July 2010 Supplemental Statements of the Case and the timing 
defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  The October 2008 VCAA letter informed the Veteran 
of the evidence and information necessary to establish a 
disability rating and an effective date, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent medical records, as well 
as providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Relevant to the duty to assist, the Veteran's 
identified VA and private treatment records have been obtained 
and considered.  Additionally, the Veteran was provided with VA 
examinations in May 2005 and May 2010 in order to adjudicate his 
increased rating claim.  Relevant clinical evidence recorded at 
the time of the Veteran's July 2007 VA examination, undertaken to 
adjudicate a claim not currently on appeal, was considered.  
Neither the Veteran nor his representative has argued that the 
examinations are inadequate for rating purposes.

Also, the Board finds there has been substantial compliance with 
its February 2009 remand directives.  The Board notes that the 
U.S. Court of Appeals for Veterans Claims (Court) has recently 
held that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding 
that there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
AMC afforded the Veteran a sufficient VA examination in May 2010 
and later issued a Supplemental Statement of the Case in July 
2010.  Thus, the Board finds that the AMC substantially complied 
with the mandates of its remand.  See Stegall, supra, (finding 
that a remand by the Board confers on the appellant the right to 
compliance with its remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the claim 
based on the evidence that is of record consistent with 38 C.F.R. 
§ 3.655 (2010).

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been requested or 
obtained that is necessary for a fair adjudication of the claim.  
The VA's duty to notify and assist the Veteran in the development 
of the claim is complete, and no further notice or assistance to 
the Veteran is required to fulfill the duty.  Smith v. Gober, 14 
Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 
(2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2010), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45.  

The Veteran's chronic low back muscle and ligament strain was 
initially rated 10 percent disabling, effective August 27, 1986.  
The disability rating was increased to 20 percent, effective May 
8, 1990.  The Veteran's chronic low back muscle and ligament 
strain is rated under DC 5237, contemplating lumbosacral or 
cervical strain.  38 C.F.R. § 4.71a, DC 5237 (2010). 

DC 5237 is deemed by the Board to be the most appropriate rating 
criteria in this case, primarily because it pertains specifically 
to the disability at issue, lumbosacral, or low back, strain.  
The Veteran has not asked that an alternative diagnostic code be 
employed, and the Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more appropriate.  

Where manifestations of a service-connected disability cannot be 
separated from the manifestations of a non-service-connected 
disability, all manifestations must be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  In this regard, the Board notes that the Veteran has 
been diagnosed with additional back conditions, beyond that of 
chronic low back muscle and ligament strain.  The Veteran, most 
recently by a February 2009 Board decision, was denied service 
connection for a back condition, to include degenerative changes 
of the lumbar spine with radiculopathy, narrowing at L4-5, status 
post laminectomy L4-5 with bilateral foraminotomy and discectomy 
at the L4-5 level.  

At the time of the Veteran's May 2005 VA examination, the 
examiner reported that it was not always possible to clearly 
differentiate between lumbar pain related to the muscles and 
ligaments and lumbar disc disease.  The examiner reported that 
testing suggested lumbar muscle spasm, and the history of 
intermittent symptoms suggested low back strain.  He reported 
that the radiation symptoms suggest nerve root irritation.  The 
examiner reported that most physicians referred to such as low 
back pain syndrome, which includes many pathologies, and that in 
the case of the Veteran, the distinction between his symptoms was 
blurred.  

At the time of the Veteran's May 2010 VA examination, the 
examiner was asked to differentiate between the symptoms related 
to the Veteran's service-connected chronic low back muscle and 
ligament strain and his other non-service-connected back 
conditions.  The examiner did not report that he could not 
differentiate between such; however, he did not specifically 
attribute symptoms present on examination to a specific back 
condition.  The examiner did report that, based upon review of 
prior clinical records, the Veteran's current radiating low back 
pain down his left leg with numbness in this left thigh 
associated with bladder, bowel, and erectile dysfunction, is not 
the result of his service-connected chronic low back muscle and 
ligament strain.  

Based on the foregoing, specifically the opinion of the VA 
examiner in May 2005, giving all reasonable doubt to the Veteran 
in this regard, the Board finds that, with the exception of the 
Veteran's radiating symptoms, all clinical evidence of 
symptomatology related to the back will be considered in 
determining the appropriate disability rating.    

As discussed immediately above, the Veteran has been denied 
service connection for his degenerative changes of the lumbar 
spine with radiculopathy, narrowing at L4-5, status post 
laminectomy L4-5 with bilateral foraminotomy and discectomy at 
the L4-5 level.  DCs 5003 and 5242 contemplate degenerative 
arthritis.  38 C.F.R.   § 4.71a, DCs 5003, 5242 (2010).  As the 
Veteran has been denied for such disability, DCs 5003 and 5242 
may not specifically provide an increased rating for his service-
connected chronic low back muscle and ligament strain.  However, 
also as discussed immediately above, all clinical evidence of 
symptomatology related to the back will be considered in 
determining the appropriate disability rating.    

It has not been contended or shown that the Veteran, during the 
appellate period, has demonstrated:  residuals of a fracture or 
dislocation of the vertebra, contemplated by DC 5235; sacroiliac 
injury and weakness, contemplated by DC 5236; spinal stenosis, 
contemplated by DC 5238; spondylolisthesis or segmental 
instability, contemplated by DC 5239; ankylosing spondylitis, 
contemplated by DC 5240; or spinal fusion, contemplated by DC 
5241.  Thus, the diagnostic criteria contemplating such are not 
applicable.  38 C.F.R. § 4.71a, DCs 5235, 5236, 5238, 5239, 5240, 
5241 (2010). 

There is no evidence that the Veteran has been diagnosed with 
Intervertebral Disc Syndrome (IVDS), or has experienced 
incapacitating episodes, defined as requiring bed rest prescribed 
by a physician and treatment by a physician.  Thus, the 
diagnostic criteria contemplating such, DC 5243, is not 
applicable.  38 C.F.R.          § 4.71a, DC 5243, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2010).

The Board now turns to the evidence of record.

VA treatment records dated in October 2003 indicate that the 
Veteran complained of back pain, rated as 5-8 on a 10-point pain 
scale, especially with physical activity, and demonstrated 
decreased range of motion.  He was diagnosed with chronic pain 
secondary to degenerative joint disease, status-post back 
surgery.

VA treatment records dated in April 2004 indicate that the 
Veteran complained of back pain, rated as 6 on a 10-point pain 
scale, with medications and depending on physical activity, and 
demonstrated decreased range of motion.  He was diagnosed with 
chronic pain secondary to degenerative joint disease, status-post 
back surgery.

VA treatment records dated in July 2004 indicate that the Veteran 
complained of back pain, rated as 6-8 on a 10-point pain scale, 
and demonstrated decreased range of motion.  He was diagnosed 
with chronic pain secondary to degenerative joint 
disease/myofascitis.

VA treatment records dated in October 2004 indicate that the 
Veteran complained of back pain, rated as 6-8 on a 10-point pain 
scale and demonstrated decreased range of motion.  He was 
diagnosed with chronic pain secondary to degenerative joint 
disease, status-post back surgery.

On VA examination in May 2005, the Veteran reported that his back 
pain was initially intermittent, brought on by lifting, and 
gradually increased to constant pain.  The Veteran reported that 
he takes pain medication and that he is independent in activities 
of daily living, with the exception of trimming his toenails on 
the left foot.  The Veteran reported that riding in the car 
causes him to have more pain.  The Veteran presented without 
assistive devices.  Physical examination revealed:  a bilateral 
muscle spasm in the lumbar areas; slightly slow but normal gait; 
positive straight leg raising, bilaterally; and normal sensory 
and motor symptoms. Neurological examination was normal.  Range 
of motion testing revealed forward flexion to 80 degrees and 
extension to 30 degrees.  The Veteran demonstrated left lateral 
flexion to 22 degrees and right lateral flexion to 30 degrees.  
He demonstrated pain on all ends of range of motion; however, 
there was no change in motion after repetitive testing.  The 
examiner reported that he was unable to estimate function during 
a flare-up without undue speculation.  He reported that the 
Veteran's major problem was pain and that he had decreased 
endurance due to pain.  

Private treatment records dated in April 2006 indicate that the 
Veteran had chronic low back pain which has failed to resolve, 
with advanced degenerative changes at the L4-L5 level and 
degenerative disc disease, as well as post-surgical changes in 
the lumbar spine from previous surgery in 1993.  

On VA examination in July 2007, undertaken in connection with the 
Veteran's claim of entitlement to service connection for a 
separate back condition, the Veteran complained of low back pain 
with driving over two hours and prolonged standing and sitting, 
alleviated by rest.  The Veteran reported that his pain is dull 
and rated such as 7 on a 10-point pain scale.  The Veteran denied 
flare-ups or associated features or symptoms.  He walked unaided 
and demonstrated a normal gait.  Physical examination was silent 
for lift, spasm, or tenderness.  Range of motion testing revealed 
flexion to 60 degrees and extension to 15 degrees, with pain.  
The Veteran demonstrated left lateral flexion, right lateral 
flexion, and left and right rotation all to 25 degrees, without 
pain.  The examiner noted that there was no objective evidence of 
pain and no change in motion after repetitive testing.  X-ray 
examination revealed surgical changes with marked narrowing and 
complete laminectomy in the L4-L5 interspaces.

On VA examination in May 2010, the Veteran complained of constant 
aching pain in his lower back.  He reported flare-ups that 
occurred daily, while working, or when he drove or sat for more 
than two hours, stood for more than 45 minutes, or walked for 
more than one-quarter of one mile.  He reported that the flare-
ups subsided in 30 minutes after performing back exercise and 
taking over-the-counter pain medication.  He reported that during 
extreme flare-ups, he required assistance in standing up.  The 
Veteran reported that he was independent in all activities of 
daily living and avoided climbing ladders.  He reported that he 
recently retired from his position as a safety inspector and 
manager for over 20 years.  He reported that he experienced a 
decrease in work efficiency due to increased back pain and 
needing to walk to inspect areas.  

Physical examination in May 2010 revealed a normal gait, unaided.  
The Veteran demonstrated tenderness and tightness of the left 
lower lumbar paraspinal muscles and negative straight leg 
raising, bilaterally.  Range of motion testing revealed flexion 
to 35 degrees, with grimacing.  Flexion increased to 80 degrees 
with repetitive testing.  He demonstrated extension to 30 degrees 
and right and left lateral flexion to 30 degrees, without pain 
and without change in motion after repetitive testing.  The 
Veteran demonstrated right rotation to 20 degrees, with 
grimacing.  Right rotation increased to 25 degrees with 
repetitive testing.  He demonstrated left rotation to 30 degrees, 
without pain and without change in motion after repetitive 
testing.  The Veteran was neurologically intact, with normal x-
ray examination results for his age.  The examiner reviewed the 
Veteran's claim file and opined that, based upon results of 
orthopedic treatment in 1985, the Veteran's current radiation 
symptoms involving his left leg and thigh were not related to his 
service-connected chronic low back muscle and ligament strain.  
As to the DeLuca provisions, the examiner reported that during a 
flare-up, the Veteran could have an increase in his low back pain 
with further limitations in his truncal range of motion effecting 
his functional capacity.  However, the examiner reported that he 
could not estimate such without resorting to speculation.  

The Board now turns to the applicable diagnostic criteria.  

Under the current regulations, all disabilities of the spine are 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
or muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A maximum rating in this case of 40 percent is warranted where 
there is forward flexion of the thoracolumbar spine of 30 degrees 
or less.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2010).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note 2.

During the appellate period, the Veteran has demonstrated forward 
flexion 80 degrees in May 2005, 60 degrees in July 2007, and 35 
degrees in May 2010.  To warrant a maximum 40 percent disability 
rating under the General Rating Formula for Diseases and Injuries 
of the Spine, the only available increased rating under the only 
relevant criteria, DC 5237, the Veteran must demonstrate forward 
flexion of 30 degrees or less.  The record before the Board does 
not include clinical evidence that the Veteran has demonstrated 
flexion limited to 30 degrees or less.  At worst, his forward 
flexion was 35 degrees in May 2010.  Thus, DC 5237, rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, may not serve as a basis for an increased disability 
rating in the present case.  

The Board has also considered whether a separate rating may be 
assigned based on neurological deficit.  It may not in this case.  
As discussed above, there is medical evidence of record 
indicating that the Veteran's radiating symptoms are not a result 
of his service-connected chronic low back muscle and ligament 
strain.  

The Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Although the Veteran has complained of 
chronic low back pain, his flare-ups occur only after certain 
activities, such as from prolonged driving, standing, or sitting.  
On VA examinations, no further limitation of motion was elicited 
due to the effects of pain or weakness on repetitive testing.  In 
fact, during the appellate period, the Veteran has demonstrated 
increased range of motion after repetitive testing in some 
instances.  Significantly, no examiner has been able to determine 
additional limitation.  Thus, the Board finds that the currently 
assigned 20 percent disability rating for the already 
contemplates any pain on limitation of motion, specifically his 
forward flexion limited to 35 degrees, with pain, on VA 
examination in May 2010, and does not warrant an additional 
rating under DeLuca.

The Board has considered whether a higher disability rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that during the entire appellate 
period a disability rating higher than 20 percent is not 
warranted.  As the preponderance of the evidence is against the 
claim of entitlement to an increased disability rating for 
chronic low back muscle and ligament strain, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Veteran. App. 49 (1990).

In reaching the above decision, the potential application of 
various provisions of Title 38 of the Code of Federal Regulations 
have been considered, whether or not they were raised by the 
appellant, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions regarding extraschedular ratings.  In the present 
case, there is not a symptom or sign of the Veteran's chronic low 
back muscle and ligament strain not contemplated by the 
diagnostic criteria.  Thus, the Board finds that the evidence of 
record does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010); 
see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral 
for extraschedular rating warranted only where level of 
disability is not contemplated by rating schedule and disability 
picture exhibits other related factors showing unusual or 
exceptional disability picture).






(CONTINUED ON THE NEXT PAGE)




Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the held 
that a claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim for 
a TDIU is not raised by the record as the evidence of record 
fails to show that the Veteran is unemployable.  In this regard, 
the Board notes that the Veteran was employed during part of the 
appellate period, until April 2010.  At the time of his May 2010 
VA examination, he reported that he had retired.  While the 
Veteran has reported that he was limited to employment that 
allowed him to work with a back disability and experienced 
decreased work efficiency due to his back pain, there is no 
evidence that the Veteran us unemployable.  Therefore, the Board 
finds that no further consideration of a TDIU is warranted.  


ORDER

A disability rating in excess of 20 percent for chronic low back 
muscle and ligament strain is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


